                    Case 1:19-cr-00035-SPW Document 189 Filed 11/20/20 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 19-35-BLG-SPW-l
 ROLANDO PEREZ                                                             USM Number: 09026-046
                                                                           Nicholas Kirbv Brooke
                                                                           DctcndajU's Atlorncy



THE DEFENDANT:
       pleaded guilty to count(s)                        Is
       pleaded noio contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21:841 A=Cd.F Possession With Intent To Distribute Methamphetamine; 18:2                         1 1/26/2018     Is
 Aiding and Abetting



The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □     The defendant has been found not guilty on count(s)
 ISI   Count(s) 1 and 2 of the indictment □ is        IS are dismissed on the motion of the United States

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                              November 20.2020
                                                              Dale of Imposition of Judgment




                                                                       ofJudge
                                                                                                      Cc/L
                                                              Susan P. Watters
                                                              United States District Judge
                                                              Name and Title of Judsc


                                                              November 20,2020
                                                              Date
Case 1:19-cr-00035-SPW Document 189 Filed 11/20/20 Page 2 of 7
Case 1:19-cr-00035-SPW Document 189 Filed 11/20/20 Page 3 of 7
Case 1:19-cr-00035-SPW Document 189 Filed 11/20/20 Page 4 of 7
Case 1:19-cr-00035-SPW Document 189 Filed 11/20/20 Page 5 of 7
Case 1:19-cr-00035-SPW Document 189 Filed 11/20/20 Page 6 of 7
Case 1:19-cr-00035-SPW Document 189 Filed 11/20/20 Page 7 of 7
